Citation Nr: 1206866	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for numbness in the right hand, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for numbness in the left hand, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005, in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Philadelphia, Pennsylvania.

In September 2010, the Board remanded this case for additional development.


FINDINGS OF FACT

1.  VA audiometric test results show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.

2.  Although the Veteran acknowledged receipt of the notice to appear for a VA examination that was scheduled to take place in February 2011 in conjunction with his claims of service connection for right and left hand numbness, he failed to report for that examination.

3.  The Veteran has indicated that he did not want to "miss a workday" to report for the February 2011 VA examination, and thus he failed without good cause to report for the VA examination that was necessary to determine his entitlement to the benefits sought.

4.  The preponderance of the evidence currently of record neither shows that the Veteran's complaints of right and left hand numbness are not related to a diagnosed disability of service origin nor was a diagnosed condition ruled out as the cause of the reported symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.385, 3.655, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for entitlement to service connection for numbness of the right hand have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317, 3.655 (2011).

3.  The criteria for entitlement to service connection for numbness of the left hand have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter provided to the Veteran prior to his discharge.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claim.  The Board notes that the Veteran failed to respond to the RO's September 2010 request for additional evidence or treatment records relevant to his claim and failed to appear to the scheduled VA examinations.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

II.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In February 2006, the RO granted service connection for the Veteran's bilateral hearing loss and assigned a noncompensable disability rating, effective the date of claim.  

As previously stated, the Veteran failed to report of a VA examination that would have assessed his current service-connected hearing loss disability.  When a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record; when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit that was previously disallowed or a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  

The Board notes that the appeal of the original assignment of a disability rating was part of the original claim for service connection and not a claim for an increased rating.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating.  Therefore, the claim shall be decided based on the evidence of record.

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In connection with his claim for bilateral hearing loss, the Veteran was afforded VA audiological examinations.  On audiometric testing during the October 2005 VA examination, the Veteran's right ear average pure tone threshold was 33, the left ear average pure tone threshold was 38, and speech recognition ability was 100 in both ears.  The Veteran was diagnosed as having moderate rising to mild conductive hearing loss in the right ear and moderate rising to mild mixed hearing loss in the left ear.  

In April 2007, the Veteran was afforded another VA examination.  On audiometric testing, the Veteran's right ear average pure tone threshold was 31.25, the left ear average pure tone threshold was 32.5, and speech recognition ability was 94 in the right ear and 96 in the left ear.  The Veteran was diagnosed as having bilateral conductive hearing loss.  

In this case, applying the results of the VA audiological examinations to Table VI yielded a Roman numeral value of I for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss is evaluated as 0 percent disabling.  Simply stated, the results do not provide a basis to grant a higher disability rating.  

An exceptional pattern of hearing impairment has not been demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are inapplicable for that portion of the rating period on appeal.  

Although the VA examinations of record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent medical findings discussed above are more probative of the current level of disability.  As the Veteran did not report for the recently scheduled VA examinations, the Board is unable to assess whether his claim for a higher rating is warranted.

Finally, the Veteran's hearing loss does not warrant referral for extraschedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  In this case, the Board finds that no exceptional or unusual factors are in evidence and that the rating criteria adequately contemplate the Veteran's hearing impairment.  Thus, referral for extraschedular consideration is not necessary.  

II.  Service connection

The Veteran is claiming service connection for numbness of both hands.  In his notice of disagreement, the Veteran stated that he was being treated for carpal tunnel nerve damage and claimed that this was caused by work performed as an aerospace ground equipment technician.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board reiterates that the Veteran was scheduled for another VA examination in February 2011 on the basis that he did not want to miss a day of work to report for the VA examination.  Because the findings and conclusions based on that examination report are necessary to determine his entitlement to service connection for numbness of the right and left hands, the Board must decide the issue on the evidence of record.  See 38 C.F.R. § 3.655.

Based on a careful review of the record, the Board finds that service connection is not warranted in this case.  The only medical evidence of record regarding the hands is an October 2005 VA examination as the Veteran did not respond to the RO's attempts to further develop his claims.  At that time of the examination, the Veteran complained of numbness in both hands that began about five years ago.  He stated that his middle and ring fingers of both hands go numb and sometimes the proximal part of the palm and he would drop things.  On physical examination, his hands were normal.  Neurological examination revealed normal pinprick and light touch and negative Tinel's sign.  The Veteran did have a mildly positive Phalen's sign.  He was diagnosed as having no etiology identified for numbness in both hands.  

The Board finds that the diminished Phalen's sign demonstrates that there is a potential diagnosis to account for the Veteran's right and left hand complaints; however, as he failed to report to the VA examination, the evidence of record neither shows that the Veteran's complaints of right and left hand numbness are related to a diagnosed disability of service origin service nor was a diagnosed condition ruled out as the cause of the reported symptoms.  Therefore, service connection is denied for numbness of the right and left hands. 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Service connection for numbness in the right hand, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for numbness in the left hand, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


